Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to teach/show a regulator outlet from which liquid is discharged from the regulator, a bypass outlet through which liquid 10is discharged from the regulator, and a pressure responsive valve that opens when the pressure of liquid acting on the valve is greater than a threshold pressure to permit liquid flow through the bypass outlet; and a flow sensor communicated with the bypass outlet to sense or determine a flow rate of liquid at or downstream of the bypass outlet, the flow sensor also communicated with the 15controller to provide an indication of the bypassed liquid flow rate to the controller.  Determining if the demanded liquid flow rate corresponds to a current level that is less than the minimum current level; and providing current to the electric motor of the pump at a level greater than is necessary 20to cause the pump to meet the demanded liquid flow rate if the demanded liquid flow rate corresponds to a current level that is less than the minimum current level.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI H HUYNH/Primary Examiner, Art Unit 3747